Title: To James Madison from Charles Pinckney, 28 January 1805
From: Pinckney, Charles
To: Madison, James


Letter not found. 28 January 1805, Aranjuez. Offered for sale in Argosy Book Stores Catalogue 357 (1952), item 525, where it is described as a two-page letter, marked “Private” and docketed by JM, which reads in part: “Finding a very safe opportunity by Mr. Gorham, the son of our old friend Mr. Gorham who was with us in the Convention, I send you open to your inspection a confidential letter I have written to the President [Pinckney to Jefferson, 28 Jan. 1805, DLC: Jefferson Papers; listed in Jefferson’s Epistolary Record, ibid., as received 26 Apr. 1805] which I request you to read and then deliver to him personally.… When I arrive and have the pleasure of seeing you I shall state and explain some things which I cannot now do with propriety that will not a little surprise you.” Pinckney also discussed the difficulty of travel and explained his constraint in earlier letters. “I have endeavored to give [my letters] a DIFFERENT TURN IN CASE OF ACCIDENT ON THE ROAD.”
